Title: From George Washington to Colonel Theodorick Bland, 26 July 1777
From: Washington, George
To: Bland, Theodorick



Sir
Mr Lott’s [N.J.] July 26. 1777

Your two expresses have delivered me your letters both of the 25th instant. If this reaches you before you have passed Trentown, you are to halt there till further orders or till you receive authentic information of the enemy’s fleet being in the mouth of the Delaware bay, in which case you are to proceed to Philadelphia as before directed—But if you have passed it, you are then to halt at Bristol, and to govern yourself in the same manner as if you had halted at Trentown. I shall detain one of your expresses to carry you any dispatches that may be necessary in consequence of any further intelligence I may receive. The enclosed to Cols: Moylan & Morgan you will be pleased to forward. They contain similar instructions to those given you. I am Sir Yr Most Obedt Servt.
